Interlocutory judgment affirmed, with costs. It is not alleged in the complaint that the oral agreement upon which the action is based was reduced to writing. The oral agreement is definitely pleaded. Under that agreement plaintiff was to perform one act, i. e., to execute and deliver a general release. In return defendant was to pay him an agreed sum of money, to furnish him, with an artificial limb, and to reinstate him in his former position. He alleges that he executed and delivered the release, and that defendant paid him the money but refused to perform its other obligations. The unnecessary allegations in the 3d paragraph of the complaint, that plaintiff believed that all of defendant’s obligations were set forth in the release, and that he signed it without reading it, are immaterial. No one else believed it. The defendant was not misled. We think the learned trial justice properly disposed of the demurrer. Thomas, Mills, Kelly and Jaycox, JJ., concurred; Jenks, P. J., not voting.